Hudson, P. J.,
This ease reaches us by way of an appeal by the taxpapers of Jefferson Township from the budget and tax rate as fixed by the road supervisors of said township for the fiscal year 1934.
The petition for an appeal was presented under The Second Class Township Law of May 1, 1933, P. L. 103, sec. 908. It was signed by over fifty persons, representing at least 75 percent of the assessed valuation of the taxable property of said township, and met all the requirements of said act, sec. 908.
February 20, 1934, at 9:30 a. m., was assigned for a hearing. At that time the parties, with their counsel, appeared. The greater part of 2 days was spent in taking testimony. A great many witnesses testified that the budget was excessive and unreasonable. The supervisors testified that the amount of each item of the budget was necessary and reasonable.
Section 901 of said act provides: “The fiscal year in townships shall commence on the first Monday of January in each year. All receipts, disbursements, contracts, and purchases shall be chargeable to and entered as of record in the fiscal year in which made.”
Section 902 of said act is as follows: “The board of township supervisors of townships of the second class shall annually, before their organization meet*633ing in January or as soon thereafter as practicable, make a written estimate of the amount of money required for the ensuing year, beginning on the first Monday of January, which shall be filed with the treasurer. Such estimates, for the purpose of aiding the board in determining how much road tax to levy, shall specify:
“(a) The amount of money necessary for the maintenance, repair, and improvement of highways, including sluices;
“ (b) The amount of money necessary for the repair and construction of culverts and bridges;
“(c) The amount of money necessary for the purchase, hire, repair, and custody of tools, implements, and machinery;
“ (d) The amount of money necessary for the payment of debts, or other miscellaneous purposes.
“The supervisors may, by resolution, transfer moneys from one fund to another except from the fund allocated for the payments of debts.”
Section 905 is as follows: “The board of township supervisors may, by resolution, levy taxes upon all property and upon all occupations, or upon property alone, within the township made taxable for township purposes, as ascertained by the last adjusted valuation for county purposes, for the purposes and at the rate hereinafter specified, to wit:
“One. An annual road tax, not later than the fourth Monday of March of each year, not exceeding seven mills except where necessary to pay existing indebtedness and interest thereon, in which case two additional mills may be levied.”
At a meeting on January 20, 1934, the supervisors of said township adopted the following budget:

Roads, bridges and drains

1. For repairs or maintenance of improved roads, including drainage structures......................... $1,493.53
2. For permanent improvements of roads.............. 15,000.00
3. For new culverts and bridges...................... 868.75
4. For new tools and machinery...................... 400.00
5. For repairs of tools and machinery................. 775.00
6. For wages of roadmasters at $5.40 per day.......... 2,000.00
7. For compensation to auditors...................... 75.00
8. For compensation to secretary..................... 202.50
9. For compensation to collector..................... 415.42
10. For removing snow, including purchase of snow fence. 49.05
11. For annual supervisors’ convention................ 25.68
12. For interest on notes............................. 125.00
13. For supervisors’ attendance of monthly meetings, $2.50 120.00
14. For rent, heat and light of meeting place............ 50.00
15. For township stationery........................... 135.00
16. For compensation of solicitor....................... 100.00
17. Miscellaneous expenditures........................ 2,000.00
Total ......................................$23,834,93
At said meeting the millage was fixed at 6 mills.
Our duty in the matter consists in examining into the necessity for and the reasonableness of the various items of the budget, and in reducing the tax levy.
As to item no. 1, for repairs and maintenance of the township roads, $1,493.53: The road supervisors were notified on December 13, 1933, by Hon. S. S. Lewis, *634Secretary of Highways, that under the Act of June 3,1933, P. L. 1520, known as the Parkinson Act, the Department of Highways allocated for the maintenance and repair of township roads in Jefferson Township for 1934 the sum of $3,806.47. This is only $160.57 less than the amount spent in 1933 by the supervisors in the maintenance and repair of the township roads. In the township there are approximately 6 miles of unimproved roads and 26 miles of township improved roads. There are also in the township 20 miles of improved county and State highways. We see no necessity for raising the sum of $1,493.53, and we are reducing this item to $500.
Item no. 2, for permanent improvement of roads, $15,000: We see no necessity at present for the permanent improvement of any roads in Jefferson Township. The roads proposed to be improved can be kept in the same condition as formerly by spending the same amount of money that was spent on these roads during the year 1933. The permanent improvement of these roads, in normal times, would have been a very commendable project, but under present business conditions it is not, and we think that it would be very unreasonable for the township to build any improved roads at present. This item is eliminated from the budget.
Items nos. 3 and 4, for new culverts and bridges, $868.75; and for new tools and machinery, $400: Both of these items were made necessary by the proposed building of improved highways in the township. As the improved highways are not to be built, these sums will not be necessary. Hence, items 3 and 4 are eliminated from the budget.
Item no. 5, for repairs of tools and machinery, $775: The Act of June 3, 1933, P. L. 1520, sec. 7, provides that the State Highway Department shall utilize the machinery and tools of the township in the repair and maintenance of its roads, and shall pay the expense of repairing the tools and the machinery out of the State money allocated for the township. There was testimony that it would be necessary to have some new tires for the truck, and we are not sure that this section contemplates the buying of new tires for the township trucks, and we are allowing $400 of this item. If it is not necessary to expend this sum, it can be used for other purposes, if necessary. If not, it can be carried over for the year 1935.
Item no. 6, for wages of roadmasters, at $5.40 per day, $2,000: Under section 7 of the above act, the supervisors are to be preferred for employment by the State Highway Department in the work of repairing and maintaining the township roads, to be paid out of the money allocated by the State for use. in the township. As the supervisors will be employed as roadmasters and paid out of the fund allocated by the State, we think that this item should be materially reduced, and that $600 will be sufficient to pay the supervisors for working as roadmasters; and the above item hence is reduced from $2,000 to $600.
Item no. 8, for compensation to secretary, $202.50: We think this compensation is excessive and unreasonable, and are allowing compensation in the sum of $100. This item is therefore reduced from $202.50 to $100.
Item no. 9, for compensation to collector, $415.42: Under the Act of May 1, 1933, P. L. 103, sec. 912, the compensation of the tax collector is fixed at 2 percent on all road taxes collected during the period a discount is allowed, and 5 percent on all such taxes collected thereafter. By reason of the reduction of the budget, $100 will be a sufficient sum to pay the tax collector, and the item of $415.42 is reduced to $100, or whatever part thereof may be necessary.
Item no. 13, for supervisors’ attendance of monthly meetings, at $2.50 per meeting, $120: We think this item should be reduced to $90. This will allow the *635supervisors $2.50 per meeting for each month of the year. The item is therefore reduced from $120 to $90.
Item no. 15, for township stationery, $135: While this sum seems excessive, yet there is no proof that it is. If any reduction can be made, it can be used for other purposes. We are allowing this item of $135.
Item no. 17, miscellaneous expenditures, $2,000: This item includes gasoline and oil to the amount of $1,082.30. Most of this sum will not be needed, by reason of the State appropriation. Money, however, will be needed to cover insurance, repairs to township property, and painting of the same, attorney’s fees, and so forth. We are of the opinion that $1,000 will be sufficient to cover miscellaneous expenses of the township, and are reducing this item from $2,000 to $1,000.
The total of the different items of the budget amount to $23,834.93, and we are reducing this sum to $2,925. With the $3,806.47 which the township will receive from the State, and the $2,925 which we are including in the revised budget, the township road supervisors will have sufficient funds with which to carry on their work. By reason of the reduction of the budget, we are likewise reducing the millage from 6 mills to 1 mill. There will also be some delinquent township road taxes .paid to the township treasurer during 1934, which can be used to meet emergencies which may arise.
It appears from the testimony and from the records in the commissioners’ office that there are, in the township, 1,752 taxables, 547 small homes, 138 farms, 2,933 acres of Pittsburgh coal; that the coal lands in the township are assessed at $2,741,940; and that the total assessment of real estate and occupation is $3,877,825.
Jefferson Township is one of the best agricultural sections of the county. Its people are intelligent, honest, and industrious. But Jefferson Township, like every other township in the county (and I might say in the State), has been hit hard by the depression. The coal mines of the township have been unable to operate at a profit; the laboring men and the owners of small homes have been without work; the farmers have had plenty of work but no market for their produce; farm buildings have gone unpainted, no new machinery has been bought, and there has been no money with which to buy fertilizer or other necessities for the farms; little money has come into the hands of the farmers or laboring men during the last 4 years; the people have long ago exhausted their savings; and the taxpayers, as a rule, have little money with which to pay their taxes. A situation exists in this township, and likewise everywhere else in the county, which requires the strictest economy in the expenditure of ail public moneys. The expenditure of public funds at this time should be reduced to the minimum. The only way to reduce the taxes of any district is to reduce the expenses. The taxpayers should be relieved of as much taxes as is possible, consistent with economic and efficient government. We have no criticism to make of the road supervisors of the township, for we think that they acted for what they considered to be the best interests of the township.

Order

And now, March 20, 1934, for the reasons above given, the different items of the budget are reduced or eliminated as above set forth, and the budget is reduced from $23,834.93 to $2,925. The mileage is also reduced from 6 mills to 1 mill.
From Luke H. Frasher, Uniontown, Pa.